FROST, J.
Heard on defendant’s motion for new trial after verdict for plaintiff in the sum of $600.
At about six o’clock in the evening of October 15, 1931, Cardullo was driving a horse and wagon on Douglas Avenue in the City of Providence. The defendant’s automobile was being driven by his sister, a young woman, nineteen years of age. She testified that it was foggy and misty; that the lights on her machine were lighted; that she did not see plaintiff’s wagon before she hit it. She had had a license about six weeks.
In the opinion of the Court there was ample evidence to support the jury’s conclusion that the collision was due to the negligence of Esther Ando, the operator of the machine, and that Cardullo was in the exercise of due care.
At the hearing on this motion, counsel argued that the verdict was excessive in amount. Plaintiff testified at the trial that he was fifty-three years of age. He was thrown to the ground and for three weeks there was blood iu his urine, indicating a rupture, to a slight extent at least, of his kidneys. He also sustained a contusion of his left shoulder and an injury to his back. There was no fracture of any bone. He was in bed for four weeks and was confined to the house for seven weeks and was unable to work for six months. He worked for himself, selling ice in the summer and coal in the winter. Cardullo earned, according to his testimony, $50 a week in the summer and $25 to $30 in the winter. There was a doctor’s bill of $110.
It would seem from the amount of the verdict that the jury discounted somewhat plaintiff’s testimony relating to the amount of his weekly earnings and also the length of time that he was unable to work.
After seeing the plaintiff and after a careful consideration of all the testimony in the case, the Court is unable to say that the amount of damages awarded by the jury is clearly excessive. It seems to the Court that the verdict does substantial justice between the parties and defendant’s motion is therefore denied.